Citation Nr: 1744314	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for a traumatic brain injury (TBI) with residuals of chronic tension headaches. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A. (MOPH)


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served in the Marine Corps from December 1983 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matter was subsequently transferred to Lincoln, Nebraska which has current jurisdiction.

The Board notes that although the Veteran was previously represented by Disabled American Veterans, the Veteran subsequently appointed MOPH as his representative. 

In November 2016, the Board remanded the issue for further development.  The case has now returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required as the RO did not substantially comply with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The November 2016 Board remand directed the RO to schedule the Veteran for a VA TBI examination to obtain an opinion as to the current nature of the TBI and all residuals.  However, review of the resultant April 2017 examination reports indicates that are inadequate for rating purposes.  Review of the reports raises the question of whether the examiner fully considered the current manifestations of the service-connected disability, to include all adequate testing.  In this regard, the examiner appears to have focused on whether the disability is related to service connected, but here, service connected has been established and, thus, this was an inappropriate focus of the examination.  this action has not been completed.  These record reviews are not adequate to determine the nature and severity of the Veteran's service-connected TBI and all residuals.  Therefore, a VA examination in accordance with the Board's remand directives is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his TBI and all residuals, to include service-connected chronic tension headaches.  The record and a copy of this Remand must be made available to the examiner.  The examiner should conduct any necessary studies and tests, and the findings should be reported in detail.

The examiner should identify the nature and severity of all manifestations of the Veteran's TBI, including the levels of impairment resulting from the facets of cognitive impairment and other residuals of TBI.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




